DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8, and 11 arerejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the common solution" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
As to claim 8, the recitation “power source produces a first type of surface finish…produces a second type of surface finish” is indefinite because the power source does not produce a surface, but rather applies a voltage/current, which in turn causes the precipitation of metal ions onto the plating surface. Thus the limitation with respect to the power source does not actually produce the surface.
As to claim 11, the recitation “creating a first metal surface…through an electroless plating process that includes applying a first current via a first circuit” and “creating a second metal surface…through an electroless plating process that includes applying a second current via a second circuit” is indefinite because electroless plating processes do NOT use a current to produce a surface, hence “electroless”. Thus, the claim limitation itself is contradictory to the intended process. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1, 2, 5, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Phu (US 2004/0007471 A1) in view of Hao et al (US 2002/0197492 A1).
As to claims 1, 2, 9, and 10, Phu discloses a method of creating a part having multiple decorative surfaces, comprising: 
	forming a plastic work piece of a first material ([0023]); 
	creating at least one barrier (#15 delimination) in electrical conductivity in the work piece to divide the work piece into multiple electrically isolated segments including a first segment (#31) and a second segment (#30), which is considered a “nonplateable barrier” as required by instant claim 10; 
	connecting a first segment of the work piece to a first circuit including a first power source (Fig. b connections 40 to 30 [0026] where a power source is inherent to electroplating and thus necessarily provided); 
	connecting a second segment of the work piece to a second circuit including a second power source (Fig. c  connections 40 to 31 [0027] where a power source is inherent to electroplating and thus necessarily provided – further claims do not preclude the first and second power source to be the same power source as the designation of “First” or “second” is descriptive of a power source and circuit to each segment); 
	depositing at least one first metal layer on the first metal surface of the work piece on the first segment via a plating process ([0026]); 

	the first and second metal surfaces of the work piece have different surface finishes ([0028]).
	Phu fails to explicitly disclose depositing an additional metal layer on at least one of the first segment or the second segment so provide different metal surface finishes.
	Hao discloses selective platings (Title) on plastics, particularly PC/ABS materials ([0103]) comprising electroless plating a thin metal coating ([0014] as required by instant claim 9 to render the plastic suitable for electroplating). Hao further discloses selective platings (Title) on plastics, particularly PC/ABS materials ([0103]) comprising electroless plating the thin metal coating of copper ([0014]), followed by electroplated copper, nickel, and finally chrome ([0078]-[0082]) which the “additional metal layer” as required by instant claim 1. 	
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention as filed to have used an electroless plating step as taught by Hao in the method of Phu in order to encomically depositing a uniform thickness on a three-dimensional part to enable electroplating ([0015] Hao). Further, it would have been obvious to one of ordinary skill in the to have use the plural metal layers for each surface applied through electroplating as taught by Hao in the method of Phu in order to provide a conventional metal layer structure in providing decorative chrome patterns ([0040] Hao) which is very attractive, albeit subjective to the observer ([0054]).


As to claim 5, it would have been prima facie obvious to form the layers sequentially as an option selected from a limited number of options, i.e. sequentially or simultaneously, to achieve a predictable result of forming the metal surface layer. See MPEP 2143 E.
As to claim 7, and using a plurality of separate rectifiers for each segment is prima facie obvious to duplicate the power source to one of ordinary skill in the art absent criticality to plate each discrete network individually. See MPEP 2144.04 IV B. 

As to claim 8, since Phu discloses different finished to each section each power source would lead to the production of the different finishes.

Claims 3, 4, 6, 11-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Phu in view of Hao and Kamamori et al (US 4,999,094).
As to claims 3, 4, and 6, Phu, as modified by Hao, fails to explicitly disclose a common solution and simultaneously creating the first and second metal layers.
	However, Kamamori discloses simultaneously applying coating from an electrodepositable solution on a common workpiece to create designs (col. 3 lines 19-29, col. 5 embodiment 2,3,4).
	It would have been obvious to one of ordinary skill in the art to have simultaneously applied the layers as taught by Kamamori in the method of Phu, in view of Hao, because it allows for an improvement if producibility (col. 6 lines 1-10 Kamamori). Further, selection as to when each individual plating takes place is prima facie obvious as to when it take place with other platings as selected from 3 options, before, after, or during (i.e. simultaneously). using a common solution to plate common layers of each segment would be prima facie obvious to 

As to claims 11, 17, Phu discloses a method of creating a part having multiple decorative surfaces, comprising: 
	forming a plastic work piece ([0023]); 
	rendering a first segment and a second segment of the workpiece conductive ([0025]), wherein the first and second segments are electrically isolated relative to each other (via delimitation #15)
		creating a first metal surface on the first segment of the plastic work piece through an electroless plating process that includes applying a first current via a first circuit that includes the first segment ([0026]); 
	creating a second metal surface on the second segment of the plastic work piece through an electroless plating process that includes applying a second current via a second circuit that includes the second segment ([0027]); 
	the first and second metal surfaces of the work piece have different surface finishes ([0028]).
	Phu fails to explicitly disclose wherein the first metal surface the second metal surface each include a base layer formed of the same metal material; wherein the first and second current are applied are applied simultaneously to create at least the base layer of the first and second metal surfaces simultaneously.

	Kamamori discloses simultaneously applying coating from an electrodepositable solution on a common workpiece to create designs (col. 3 lines 19-29, col. 5 embodiment 2,3,4).
 	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention as filed to have used an electroless plating step as taught by Hao in the method of Phu in order to encomically depositing a uniform thickness on a three-dimensional part to enable electroplating ([0015] Hao). Further, it would have been obvious to one of ordinary skill in the to have use the plural metal layers for each surface applied through electroplating as taught by Hao in the method of Phu in order to provide a conventional metal layer structure in providing decorative chrome patterns ([0040] Hao) which is very attractive, albeit subjective to the observer ([0054]).
	Further, it would have been obvious to one of ordinary skill in the art to have simultaneously applied the layers as taught by Kamamori in the method of Phu, in view of Hao, because it allows for an improvement if producibility (col. 6 lines 1-10 Kamamori). Further, selection as to when each individual plating takes place is prima facie obvious as to when it take place with other platings as selected from 3 options, before, after, or during (i.e. simultaneously). Thus, when applying common layers amongst different chrome coatings, such as taught by Hao, prima facie obvious in making those distinct plating steps integral to each other.

As to claim 12, the recitation of “first” and “Second” power sources are indicative as the power source connected to each circuit and may be broadly interpreted as the same power source connected to both circuits.

As to claim 13, Phu fails to explicitly disclose the bright chrome. However, it would have been obvious to one of ordinary skill in the art to select different gloss finishes of bright or satin as taught by Hao in the method of Phu because selection of appropriate materials, such as chrome, gloss, colors, etc is routine to one of ordinary skill in the art in the selection of aesthetic design of the required product. Thus, the specific selection of chrome of a satin and bright finish is obvious based on the desired design choices of the as formed product and the specific selection of chrome of a bright finish is obvious based on the desired design choices of the as formed product and selections of different metals would inherently provide different base metals depending on the selection of metals desired to be electrolytically deposited based on the design choices.

As to claims 14 and 18, using a common solution to plate common layers of each segment would be prima facie obvious to produce the base metal layer subsequent copper or nickel layers since they provide the base layers upon which subsequent layers are formed in view of Kamamori which discloses using a simultaneous production of similar layers in the same plating bath (Kamamori claim 5 for example).

As to claim 15, since each current is going to different sections they are determined to be different provided the broadest reasonable interpretation of the instant claim language.

As to claim 16, using a plurality of separate rectifiers for each segment is prima facie obvious to duplicate the power source to one of ordinary skill in the art absent criticality to plate each discrete network individually. See MPEP 2144.04 IV B. 

As to claims 19 and 20, Phu further discloses forming at least one barrier in electrical conductivity in the work piece to divide the work piece into the first and second segments (#15 as required by instant claim 19) and the at least one barrier is formed of a material that substantially prevents an electroless layer of material being formed thereon, and the step of rendering the first and second segments conductive includes applying an electroless layer of material on the first segment and the second segment ([0025] “…the material that can be plated constituting the portions 30 and 31 of the part 10 but not the material that cannot be plated constituting the delimitation 15. Cavities for metal deposits are therefore formed only on the surfaces of the various areas of the part 10 to be plate”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716.  The examiner can normally be reached on Monday to Friday, 9 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 517-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LOUIS J RUFO/Primary Examiner, Art Unit 1795